Plaintiff failed to establish that the city’s landmark restrictions either deprived him of "economically viable use of his property” or failed to "substantially advance legitimate State *976interests” (Seawall Assocs. v City of New York, 74 NY2d 92, 107, cert denied sub nom. Wilkerson v Seawall Assocs., — US — , 110 S Ct 500). Plaintiff did not present “dollars and cents” proof that the property would not be capable of producing a reasonable return under the landmark regulations (see, de St. Aubin v Flacke, 68 NY2d 66, 77; Spears v Berle, 48 NY2d 254, 263), but relied instead on evidence that the parcel would have been more profitable as a public parking lot, which is not a permitted use under the city’s zoning ordinance (Code of City of Rochester § 115-78). Even assuming that plaintiff had obtained a variance for his proposed use, he is not constitutionally entitled to the most beneficial use of his property (see, Andrus v Allard, 444 US 51, 66; Matter of Society for Ethical Culture v Spatt, 51 NY2d 449, 456, rearg dismissed 52 NY2d 1073).
There is no question that the city’s landmark regulations, which restricted plaintiff’s right to demolish the Hoyt-Potter House, substantially advance the city’s legitimate interest in preserving historically and architecturally significant buildings (see, Penn Cent. Transp. Co. v New York City, 438 US 104, 134, reh denied 439 US 883). Nothing in the record suggests that the designation of the Hoyt-Potter House as a landmark was unreasonable, and the defendants’ decision to protect it should therefore be upheld (Matter of Society for Ethical Culture v Spatt, supra, at 454).
In light of the city’s subsequent condemnation of the property, plaintiff’s challenge to that portion of the order denying his request for permission to demolish the building is moot (see, Lubelle v City of Rochester, 145 AD2d 954, Iv denied 74 NY2d 601). (Appeal from order and judgment of Supreme Court, Monroe County, Cornelius, J. — declaratory judgment.) Present — Denman, J. P., Boomer, Green, Lawton and Davis, JJ.